HARRISON L. WINTER, Chief Judge,
dissenting:
While I agree with the majority, for the reasons assigned by it that there is no merit in plaintiffs’ claims based on the equal protection clause of the fourteenth amendment,1 I do not agree that Congress has established a bona fide occupational qualification (BFOQ) for Baltimore City firefighters. Indeed, I question that what Congress has done with regard to federal employees has any relevance at all to a correct decision of this case. Of course, I recognize that the proscription of the Age Discrimination in Employment Act (ADEA), 29 U.S.C. §§ 621 et seq., against mandatory retirement of employees under the age of seventy may be modified “where age is a bona fide occupational qualification reasonably necessary to the normal operation of the particular business,” 29 U.S.C. § 623(f)(1). The district court in the instant case, however, found as a fact that a BFOQ for mandatory retirement before age seventy was not proved, and I do not think that its finding was clearly erroneous.
I therefore respectfully dissent.
I.
Baltimore City requires firefighters who became such after July 1, 1962 to retire at age fifty-five and all firefighters in service on July 1, 1962 to retire by age sixty. It is uncertain, however, at what age Congress has mandated retirement for federal firefighters. To me, certainty in what Congress has prescribed and exact eomparabili*217ty with what Baltimore has prescribed is the beginning point for determining if there is a congressionally established BFOQ for firefighters.
The legislation treating federal firefighters is set forth in 5 U.S.C. § 8335(b) and it reads:
A law enforcement officer or a firefighter who is otherwise eligible for immediate retirement under section 8336(c) of this title shall be separated from the service on the last day of the month in which he becomes 55 years of age or completes 20 years of service if then over that age. The head of the agency, when in his judgment the public interest so requires, may exempt such an employee from automatic separation under this subsection until that employee becomes 60 years of age. The employing office shall notify the employee in writing of the date of separation at least 60 days in advance thereof. Action to separate the employee is not effective, without the consent of the employee, until the last day of the month in which the 60-day notice expires.2
When §§ 8335 and 8336 are read together, it appears that a federal firefighter may retire as early as age fifty-five, if he has completed the minimum service requirements of § 8336 so as to be entitled to an annuity (18 years), and if his department head does not conclude to require him to work a longer period. He may, however, be required to work until he reaches age sixty, and, indeed, he may be required to work beyond age sixty if (a) his department head is delinquent in giving him the 60 days’ notice of separation, or (b) he has not completed 18 years of service as required by § 8336(c)(2)(B). It is thus quite clear from the language of the statutes that Congress, unlike Baltimore City, has not opted for the bright-line test of age fifty-five as the mandatory age for retirement (except for certain transitional employees). This makes it impossible for me to say that there is a federally established BFOQ for firefighters at age fifty-five.
Section 8335 in its existing form was enacted in 1974 when, by Pub.L. 93-350, 88 Stat. 356, the mandatory retirement age of seventy was altered to the present alternatives. The legislative history of Pub.L. 93-350 does recite, as the majority sets forth, a congressional intent to liberalize retirement provisions so as to make it feasible for firefighters and law-enforcement officers to retire at age fifty. The rationale of the intent is, of course, “the vigorous demands of occupations which are far more taxing physically than most in the Federal Service.” Sen.Rep. No. 93-948, 93d Cong., 2d Sess., reprinted in 1974 U.S.Code Cong. & Ad.News 3698, 3699. It must be remembered, however, that this language was used in relation to voluntary retirement, not involuntary retirement, as Baltimore City requires. With respect to involuntary retirement, the committee report states, “Additionally, the bill provides for the mandatory retirement of an eligible employee at age 55 or -after 20 years, whichever occurs later.” Id. at 3701. Thus, the legislative history, with its emphasis on “eligible” employee and resort to an alternative formula under which an employee may not be required to retire until he has completed twenty years of service, belies the existence of congressional intent, perceived by *218the majority, to fix age fifty-five as a BFOQ.
Even if it could be said that Congress established a BFOQ for federal firefighters, I do not think that this would be relevant to a decision of this case. The thesis of the majority was advanced and rejected in an analagous context in EEOC v. Wyoming, 460 U.S. 226, 103 S.Ct. 1054, 75 L.Ed.2d 18 (1983). Footnote 17 of the Wyoming opinion, 460 U.S. at-, 103 S.Ct. at 1063, 75 L.Ed.2d at 33, discussed the possible application of the third prong of the inquiry delineated in Hodel v. Virginia Surface Mining & Reclamation Ass’n, Inc., 452 U.S. 264, 101 S.Ct. 2352, 69 L.Ed.2d 1 (1981), for determining the immunity of a local government from an otherwise legitimate exercise of federal power to regulate commerce, i.e., that “it must be apparent that the States’ compliance with the federal law would directly impair their ability ‘to structure integral operations in areas of traditional government functions’.” Hodel at 288, 101 S.Ct. at 2366. The footnote reads:
Even if the minimal character of the federal intrusion in this case did not lead us to hold that ADEA survives the third prong of the Hodel inquiry, it might still, when measured against the well-defined federal interest in the legislation, require us to find that the nature of that interest “justifies state submission.” We note, incidentally, that the strength of the federal interest underlying the Act is not negated by the fact that the federal government happens to impose mandatory retirement on a small class of its own workers. See Brief for Appellees 19. But cf. n. 5 supra (no upper age limit on Act's protection of federal employees.) Once Congress has asserted a federal interest, and once it has asserted the strength of that interest, we have no warrant for reading into the ebbs and flows of political decisionmaking a conclusion that Congress was insincere in that declaration, and must from that point on evaluate the sufficiency of the federal interest as a matter of law rather than of psychological analysis. (Emphasis added)
Wyoming, as I read it, tells us that the broad requirements of ADEA are not to be constricted as a matter of law by what treatment Congress has afforded to comparable federal employees.3 Stated otherwise, the fact that Congress may require some federal firefighters to retire at age fifty-five does not excuse Baltimore from proving the facts necessary to satisfy 29 U.S.C. § 623(f)(1).
II.
Since in my view of the case there is no compelling federal BFOQ, I am brought to a consideration of the correctness of the district court’s ground of decision. It found as a matter of fact that Baltimore had not proved a BFOQ for mandatory retirement of firefighters at age fifty-five. From my study of the record, I cannot conclude that this finding is clearly erroneous.
I would affirm the judgment of the district court.

. I am also in agreement with the district court and the majority that plaintiff James L. Porter, although only thirty-years old when suit was brought, had standing to sue.


. Section 8336(c), referred to in the text of § 8335(b), states:
(c)(1) An employee who is separated from the service after becoming 50 years of age and completing 20 years of service as a law enforcement officer or firefighter, or any combination of such service totaling at least 20 years, is entitled to an annuity.
(2) An employee is entitled to an annuity if the employee.—
(A) was a law enforcement officer or firefighter employed by the Panama Canal Company or the Canal Zone Government at any time during the period beginning March 31, 1979, and ending September 30, 1979; and
(B) is separated from the service before January 1, 2000, after becoming 48 years of age and completing 18 years of service as a law enforcement officer or firefighter, or any combination of such service totaling at least 18 years.


. The majority also reads Wyoming as casting doubt on the power of Congress to extend ADEA to Baltimore firefighters and it justifies its holding as a result obviating the need for a constitutional adjudication. I disagree with this reading of Wyoming. I see no substantial distinction between the firefighters in this case and the game wardens in Wyoming. Since ADEA was held to be validly applied to the latter, the validity of application to the former would seem clear.